Citation Nr: 0110471	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
pain.

2.  Entitlement to an initial compensable rating for right 
carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from August 1996 to 
February 1999.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO) which 
denied service connection for bilateral shoulder pain and 
granted service connection for right carpal tunnel syndrome, 
assigning an initial zero percent rating for that disability.  

The veteran was scheduled for a hearing before a Board Member 
at the RO.  She was notified of the time and date of the 
hearing by mail sent to her last known address, but failed to 
appear and furnished no explanation for her failure to appear 
nor requested a postponement or another hearing.  Under 38 
C.F.R. § 20.702(d), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for hearing was 
withdrawn.  Thus, the Board will proceed based on the 
evidence of record.


FINDINGS OF FACT

1.  Although the veteran reports subjective shoulder pain, 
the medical evidence of record shows that there is 
insufficient clinical evidence to diagnose a current acute or 
chronic bilateral shoulder disability.  

2.  His right carpal tunnel syndrome has not been shown to 
have recurred since her separation from service; objective 
findings are negative for weakness, atrophy, loss of motion, 
or sensory deficits of the right hand and wrist.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a compensable rating for right carpal 
tunnel syndrome have not been met at any time since the award 
of service connection for that disability.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, 4.124a, Diagnostic Codes 5215, 8515, (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that the law pertaining to duty to assist in 
developing the evidence in support of a claim was recently 
revised.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  Under the revised statute, 
VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, and has a duty to assist the veteran 
in obtaining such evidence, including obtaining private 
records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the 
case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  

In this case, the RO advised the veteran via August 1999 
rating decision and an October 1999 Statement of the Case of 
the evidence necessary to complete her claim of service 
connection for a bilateral shoulder disability and a 
compensable rating for right carpal tunnel syndrome.  The RO 
also obtained pertinent treatment records identified by the 
veteran and she has not indicated the existence of any other 
currently-existing, relevant evidence, despite being given 
the opportunity to do so.  She has also been afforded a VA 
medical examination for compensation purposes.  That 
examination report contains sufficient information to rate 
the veteran's carpal tunnel syndrome in accord with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  While her representative has argued that a 
remand is warranted so that electromyography (EMG) testing 
can be conducted, the Board finds that the examiner's finding 
that the veteran's carpal tunnel syndrome has not recurred 
indicates that such testing is not indicated.  Moreover, it 
is noted that EMG testing in service was negative for 
findings of carpal tunnel syndrome.

In sum, after a review of the record, the Board finds that 
there is sufficient evidence to render an equitable decision 
on her claims.  Moreover, given the facts of this case, the 
Board further finds that no reasonable possibility exists 
that any further assistance to the veteran would aid in 
substantiating her claims.  As all relevant facts have been 
adequately developed, to the extent possible, VA has fully 
satisfied its obligations to the veteran under VCAA.

I.  Factual Background

The veteran's service medical records show that in March 
1997, she sought treatment for neck and lower back pain, 
after being involved in a boating accident.  Physical 
examination showed full range of neck and low back motion.  
There was no swelling, redness, or obvious deformity of 
either the neck or low back, but she complained of mild 
discomfort on motion as well as soreness across the bilateral 
trapezius muscles.  X-ray examination of the cervical and 
lumbar spine was normal.  The diagnosis was mild 
trapezius/neck/back strain.  Subsequent service medical 
records show complaints of persistent pain in the neck, 
shoulders, and back, as well as recurrent headaches.  She 
thereafter underwent various treatment modalities, including 
physical therapy (such as myofascial release, electrical 
stimulation, and instruction in home exercises), counseling, 
biofeedback, and trigger point therapy.  She reported such 
therapy mildly alleviated, but did not eliminate, her pain.  

Service medical records also show that in April 1998, the 
veteran sought treatment for gradually increasing pain in her 
right hand, which she attributed to a new filing job.  The 
initial impression was right carpal tunnel syndrome and the 
veteran was given a temporary profile which precluded filing 
activities.  In July 1998, she again sought treatment, 
stating that she had begun filing at work again and had 
noticed increased pain in her wrist.  The impression was de 
Quervain's tenosynovitis, mild, and the veteran was referred 
for neurological evaluation for nerve conduction studies to 
rule out carpal tunnel syndrome.  The results of these 
studies were negative, showing essentially normal sensory and 
motor nerve conduction values, bilaterally without definite 
electrical evidence of carpal tunnel syndrome.

In September 1998, a Medical Evaluation Board indicated that 
the veteran had headaches, neck and bilateral shoulder pain 
since a March 1997 boating accident.  Since then, it was 
noted that she had sought care in various clinics 
approximately 20 times, with complaints of headaches, or neck 
and shoulder pain.  Also, it was noted that she had developed 
right wrist pain after starting a filing job.  At that time, 
it was believed that she had carpal tunnel syndrome versus 
tenosynovitis.  It was noted that she reported recurrences of 
right wrist pain with overuse of her right hand.  Examination 
was unremarkable with full range of motion and negative 
Tinel's sign of the wrists.  The final diagnoses included 
recurrent right wrist pain, due to carpal tunnel versus 
tenosynovitis, occurring with frequent use of the right hand 
and wrist.  Also noted was chronic neck and bilateral 
shoulder pain, causing frequent clinic visits impacting on 
duty performance.  Based on these findings, the Medical Board 
determined that the veteran was unfit for further military 
service.  

Following separation from service, the veteran filed claims 
of service connection for several disabilities, including 
carpal tunnel syndrome, headaches, and neck, back, and 
shoulder pain.  She underwent VA medical examination in July 
1999 at which she reported tightness and soreness in the 
neck, shoulders, and upper back since an in-service boating 
accident.  She stated that she was diagnosed with carpal 
tunnel syndrome in November 1998.  At that time, she 
complained of numbness of the right wrist with pain and 
numbness of the fingers.  She stated that she was treated 
with a splint and medication, which improved her symptoms.  
Once in a while, if she typed or used her hand a lot, she 
reported soreness.  On physical examination, her shoulders 
showed no tenderness, deformity, loss of strength, or 
atrophy.  Range of motion was forward flexion from zero to 
180 degrees, and rotation to 90 degrees.  She reported pain 
and tightness with elevation and abduction.  Examination of 
the right wrist showed negative Tinel and Phalen's signs.  
Dorsiflexion was 60 degrees with pain; palmar flexion was 80 
degrees with no pain; radial deviation was 30 degrees with no 
pain; ulnar deviation was 40 degrees with no pain.  There was 
no atrophy of the hand muscles and strength was normal.  
Sensory examination was also intact.  X-ray examination of 
the thoracic spine and both shoulders was normal.  The 
diagnoses included status post carpal tunnel syndrome of the 
right hand and wrist without recurrence.  Also diagnosed was 
bilateral shoulder pain with insufficient clinical data of 
acute/chronic disability.  

By August 1999 rating decision, the RO granted service 
connection for status post right carpal tunnel syndrome and 
assigned an it initial noncompensable rating.  The RO also 
denied service connection for bilateral shoulder pain, 
finding that the record contained no evidence of a current 
chronic disability.  The veteran appealed the RO decision, 
arguing that service connection for shoulder pain was 
warranted as it remained a chronic problem.  As to her right 
carpal tunnel syndrome, her representative argued that, while 
she had normal motion without pain, on repetitive motion, she 
had "easy fatigability, incoordination, and pain on 
motion."  

II.  Service connection for bilateral shoulder pain

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the U.S. Court of Appeals for Veterans Claims (the 
Court) noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

In that regard, the Court has also held that a symptom alone, 
such as pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  In this 
case, there are subjective complaints of bilateral shoulder 
pain without any objective evidence of underlying pathology, 
despite recent physical examination and diagnostic studies.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that the veteran 
does not currently have a bilateral shoulder disability.  As 
noted, Congress has specifically limited entitlement for 
service-connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since there is no 
medical evidence of current existence of any clinical 
disability manifested primarily by bilateral shoulder pain, 
service connection for bilateral shoulder pain is not 
warranted.  Brammer, 3 Vet. App. at 225 ("In the absence of 
proof of a present disability there can be no valid 
claim.").  

III.  Carpal tunnel syndrome

The veteran's right carpal tunnel syndrome has been rated by 
analogy to limitation of motion of the wrist.  See 38 C.F.R. 
§4.71a, Diagnostic Code 5215.  That code provides a maximum 
10 percent rating for limitation of motion of the wrist 
(major or minor), if dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  A zero 
percent is assigned if the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

In this case, the medical evidence shows dorsiflexion of the 
right wrist is not less than 15 degrees and palmar flexion is 
not limited in line with the forearm.  On VA medical 
examination in July 1999, dorsiflexion was to 60 degrees and 
palmar flexion was to 80 degrees.  Thus, the evidence does 
not support a 10 percent rating under Code 5215.  

In reaching this decision, the Board notes that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

In that regard, the veteran's representative has argued that 
although the veteran had normal range of motion on recent VA 
medical examination, on repetitive motion, she experiences 
"easy fatigability, incoordination, and pain on motion."  
The Board has considered these subjective symptoms, but finds 
that a compensable rating is not warranted.  The objective 
evidence of record shows that the veteran's right hand and 
wrist exhibits no atrophy, wasting, trophic changes, or loss 
of strength.  In the absence of any objective manifestation 
demonstrating disuse or functional impairment due to pain, a 
compensable rating for the veteran's right carpal tunnel 
syndrome under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.

In addition, the Board notes that carpal tunnel syndrome may 
be rated by analogy to impairment of the median nerve.  Under 
Code 8515, incomplete mild paralysis of the median nerve in 
the major or minor upper extremity warrants a 10 percent 
rating.  A 20 percent rating is assigned for moderate 
incomplete paralysis.  

The term "incomplete paralysis" used in reference to rating 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be 
mild, or at most, moderate degree.  38 C.F.R. § 4.124a 
(2000).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R.  § 
4.124. 

As to Code 8515, the pertinent medical evidence record shows 
that the veteran's right hand and wrist have been negative 
for objective evidence of weakness, atrophy, loss of motion, 
or sensory deficits.  In fact, the VA examiner concluded in 
July 1999 that the veteran's right carpal tunnel syndrome had 
not recurred.  Absent symptomatology more nearly 
approximating incomplete mild paralysis of the median nerve, 
the criteria for a 10 percent rating under Code 8515 are not 
met.

Finally, as noted above, this claim concerns disagreement 
with the initial rating assigned to the service-connected 
right carpal tunnel syndrome.  The Board observes that in a 
claim involving disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found, referred to as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In reaching the 
determination, the Board has considered whether "staged" 
ratings should be assigned, but concludes that the veteran's 
disability has not significantly changed since her separation 
from service and that "staged" ratings are not appropriate 
in this case.


ORDER

Service connection for bilateral shoulder pain is denied.

An initial compensable rating for right carpal tunnel 
syndrome is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



